DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04 March 2021 has been entered. 
Claim Status
Claims 1 and 8 have been amended, support for which can be found in previous claims 1, 7, and 8 as well as Figures 3 and 5 as filed on 07/23/2019. Claims 1-9 remain pending and are examined on their merits within this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 no longer further limits claim 1. Claim 7 is broader in that the reinforcement could be formed by folding or z-folding, whereas amended claim 1 necessitates z-folding. There are two separators introduced in claim 1, and only “at least one” requires the z-folded reinforcement; however,    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2006/0051662 A1, as cited in the IDS dated 07/23/2019 and in the Office action dated 01/29/2021) in view of Yoppolo (US 2009/0181294 A1, as cited in the Office action dated 01/29/2021) and Zhu et al. (US 2017/0149092 A1).
Regarding claim 8, Kwak discloses: 
a first current collector in strip form, which is divided in the longitudinal direction into at least one mass section covered with a positive electrode material and at least one contact section not covered with the electrode material (first electrode collector 142 has a first electrode uncoated portion 143, which has no first electrode coated portion 144, Kwak [0039]; strip-form and longitudinal direction shown in Figs. 3-4 – see Fig. 3 annotation below),
a second current collector in strip form, which is divided in the longitudinal direction into at least one mass section covered with a negative electrode material and at least one contact section not covered with the electrode material (second electrode collector 132 has a second electrode uncoated portion 133 which has no second electrode coated portion 134, Kwak [0038]; strip-form and longitudinal direction shown in Figs. 3-4 – see Fig. 3 annotation below),
two separators in strip form (a pair of separators 150, Kwak [0044, 0053], Figs. 3-4 and 6-7), wherein
the first current collector in strip form, the second current collector in strip form and the separators are wound up to form a winding with the sequence first current collector/separator/second current collector/separator or second current collector/separator/first current collector/separator (Figs. 3-8 show layers of separators 150 between collectors 132/142 – first and second are relative to the view of Fig. 4 from bottom or top; lamination of electrode plates and separator discussed in Kwak [0036] – see Fig. 3 annotation below),
a contact strip is welded on in at least one of the contact sections for the electrical contacting of the current collectors, (electrode tabs welded to uncoated portions of collectors, Kwak [0021] – see Fig. 3 annotation below), and
at least one of the separators is reinforced in at least one risk region in which the at least one separator within the electrode-separator winding lies against the at least one contact section in which the contact strip is welded on or against the at least one contact section folded over to form a contact strip (insulation tape 160 on separator 150, can align with uncoated portions of current collector, reinforces/protects separator from contraction/damage, Kwak [0044-0057] – see Fig. 3 annotation below).

    PNG
    media_image1.png
    544
    650
    media_image1.png
    Greyscale

Kwak fails to disclose that the at least one separator is reinforced “in a Z-shaped folding.”

Yoppolo, which is analogous in the art of reinforced battery separator design, teaches that a localized strengthened area can be made by adding a reinforcing strip (such as in the case of Kwak) or by folding the separator (Yoppolo Fig. 1 and [0027]). Between these two reinforcement methods, Yoppolo teaches that folding the separator is the more cost-effective option to achieve a localized strengthened area (Yoppolo [0027]). 
Zhu, which is analogous in the art of battery separator manufacturing, teaches that Z-shaped folding is advantageous to promote ease of continuous manufacturing and low cost (Zhu [0014]). Zhu demonstrates that separator Z-folding was known in the art at the time of filing and that such was easy to carry out during separator manufacturing.

Although Yoppolo does not explicitly teach “Z-shaped folding”, Yoppolo does teach that folding a separator over on itself one time provides a strengthened, reinforced region (Yoppolo [0027]). Motivated by this teaching by Yoppolo of localized strength created by folding one time, and in light of the teaching by Zhu that Z-folding of a separator is both known in the art and is easy to manufacture, a person having ordinary skill in the art would find it obvious to further fold a separator over on itself two times (that is, employ easy “Z-shaped folding”) with a reasonable expectation that even greater strengthening of the separator would be successfully achieved since three layers of a material would be predicted to be stronger than two layers. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success; see MPEP 2143.02. Furthermore, Examiner notes that z-shaped folding (compared to only folding over an end of a separator once on itself) would be necessary if it were desired for the separator strip to continue extending in the forward/winding direction, and one with ordinary skill in the art would also understand the necessity of this folding shape to meet desired design characteristics of the separators within the electrode winding.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the reinforcement regions of Kwak to be formed by folding of the separators as taught by Yoppolo and to incorporate Z-folding as taught by Zhu with the motivation of predictably achieving cost-effectiveness, even greater localized strengthening, and ease of manufacturing. Thus, all limitations of amended claim 8 are rendered obvious.

Regarding claim 9, modified Kwak discloses the limitations of claim 8 and discloses a button cell comprising the electrode-separator winding (button-type rechargeable batteries, Kwak [0061]).

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2006/0051662 A1, as cited in the IDS dated 07/23/2019 and in the Office action dated 01/29/2021) in view of Kakeya et al. (US 2014/0322577 A1, as cited in the Office action dated 01/29/2021), Yoppolo (US 2009/0181294 A1, as cited in the Office action dated 01/29/2021), and Zhu et al. (US 2017/0149092 A1)..
Regarding claim 1, Kwak discloses a method of producing an electrode-separator winding (electrode assembly formed by winding together electrode plates and separator, Kwak [0020]) comprising:
feeding a first current collector in strip form, which is divided in the longitudinal direction into mass sections covered with a positive electrode material and, arranged between the mass sections, contact sections not covered with the electrode material (first electrode collector 142 has a first electrode uncoated portion 143, which has no first electrode coated portion 144, Kwak [0039]; strip-form and longitudinal direction shown in Figs. 3-4),
feeding a second current collector in strip form, which is divided in the longitudinal direction into mass sections covered with a negative electrode material and, arranged between the mass sections, contact sections not covered with the electrode material (second electrode collector 132 has a second electrode uncoated portion 133 which has no second electrode coated portion 134, Kwak [0038]; strip-form and longitudinal direction shown in Figs. 3-4),
feeding two separators in strip form (a pair of separators 150, Kwak [0044, 0053], Figs. 3-4 and 6-7), and 
winding up the first current collector in strip form, the second current collector in strip form and the separators in the winding device to form a winding with the sequence first current Kwak [0036, 0044] discuss lamination; Figs. 3 and 5 show electrode assembly before and after winding, Kwak [0026, 0028]), wherein
a contact strip is welded on in at least one of the contact sections for the electrical contacting of the current collectors, or at least one of the contact sections is folded over to form a contact strip for the electrical contacting of the current collectors (electrode tabs welded to uncoated portions of collectors, Kwak [0021]), and
at least one of the separators is reinforced in at least one risk region in which the at least one separator within the completed electrode-separator winding lies against the at least one contact section in which the contact strip is welded on or against the at least one contact section folded over to form a contact strip (insulation tape 160 on separator 150, can align with uncoated portions of current collector, reinforces/protects separator from contraction/damage, Kwak [0044-0057]).
Kwak does not explicitly disclose that the first and second current collectors and two separators are fed “to a winding device” and fails to disclose that the at least one separator is reinforced “in a Z-shaped folding.”

Kakeya, which teaches a similar layered and wound electrode-separator assembly (spiral electrode group, Kakeya [0029, 0047] and Fig. 5), teaches the use of a winding device at the start-end of the wound assembly (winding core 7, Kakeya [0039] and Fig. 4). Since Kwak is silent on how to start the winding process, a person having ordinary skill in the art could look to the teaching of Kakeya and use a winding core (device) to effectively start the winding of the electrode-separator assembly of Kwak by feeding each layer in strip form. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved; see MPEP 2143(B).


Yoppolo, which is analogous in the art of reinforced battery separator design, teaches that a localized strengthened area can be made by adding a reinforcing strip (such as in the case of Kwak) or by folding the separator (Yoppolo Fig. 1 and [0027]). Between these two reinforcement methods, Yoppolo teaches that folding the separator is the more cost-effective option to achieve a localized strengthened area (Yoppolo [0027]). 
Zhu, which is analogous in the art of battery separator manufacturing, teaches Z-shaped folding to promote ease of continuous manufacturing and low cost (Zhu [0014]). Zhu demonstrates that separator Z-folding was known in the art at the time of filing and that such was easy to carry out during separator manufacturing.

Although Yoppolo does not explicitly teach “Z-shaped folding”, Yoppolo does teach that folding a separator over on itself one time provides a strengthened, reinforced region (Yoppolo [0027]). Motivated by this teaching by Yoppolo of localized strength created by folding one time, and in light of the teaching by Zhu that Z-folding of a separator is both known in the art and is easy to manufacture, a person having ordinary skill in the art would find it obvious to further fold a separator over on itself two times (that is, employ easy “Z-shaped folding”) with a reasonable expectation that even greater strengthening of the separator would be successfully achieved since three layers of a material would be predicted to be stronger than two layers.  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success; see MPEP 2143.02. Furthermore, Examiner notes that z-shaped folding (compared to only folding over an end of a separator once on itself) would be necessary if it were desired for the separator strip to continue extending in the 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the reinforcement regions of Kwak to be formed by folding of the separators as taught by Yoppolo and to incorporate Z-folding as taught by Zhu with the motivation of predictably achieving cost-effectiveness, even greater localized strengthening, and ease of manufacturing. 

Thus, all limitations of amended claim 1 are rendered obvious over Kwak as modified by Kakeya, Yoppolo, and Zhu.

Regarding claim 2, modified Kwak teaches the limitations of claim 1 above and teaches: 
the first current collector and second current collector are cut through in the region of two contact sections, each forming a contact section at the end, and the separators are cut through, each forming a separator section at the end (see annotated Kwak Fig. 5 below); and 
the electrode-separator winding is completed by winding up the contact sections at the ends and the separator sections at the ends (see annotated Kwak Fig. 5 below).
Kwak Figs. 5-8 show the end (at top of figure) of the completed winding assembly (100) with necessary cuts that form the tail-end of each layer: uncoated first electrode contact section (143, thick dark line), first separator portion (150, lower thin dark line), uncoated second electrode contact section (133, thick light line), second separator portion (150, upper thin dark line). See exemplary portion of Kwak Fig. 5 reproduced below with annotations:

    PNG
    media_image2.png
    814
    975
    media_image2.png
    Greyscale


Regarding claim 4, modified Kwak teaches the limitations of claim 1 above but fails to teach that to reinforce the separators, in the at least one risk region a film that can be welded to the separators is fixed in one or more layers on the separator. 	Kakeya teaches reinforced portions (41-45, Kakeya Figs. 3 and 5) which are made of films (402, Kakeya Fig. 3) welded onto the separator and beneficial to prevent tearing of the separator (Kakeya [0037, 0041]). The welded-on reinforcement sections of Kakeya function analogously to the insulating tape sections of Kwak in that both protect the separator from damage (see Kwak [0045, 0053] and Kakeya [0041]). A person with ordinary skill in the art could substitute the welded-on reinforcements taught by Kakeya in place of the insulation tape taught by Kwak and still expect to achieve the benefit of protecting the separator. The simple substitution of one known element for another is likely to be 

Regarding claim 5, modified Kwak teaches the limitations of claim 4 above and teaches the additional step that the fixing is performed by welding (Kakeya [0033, 0037]).
Regarding claim 6, modified Kwak teaches the limitations of claim 4 above and teaches a film of the same material as the separator is used as the film (separator and reinforcements can be of same material, Kakeya [0034]).
Regarding claim 7, modified Kwak teaches the limitations of claim 1 and teaches that the reinforcements are formed by a folding of the separators or by Z folding (as taught by Yoppolo and Zhu as applied to claim 1 above; note: this claim does not further limit claim 1 and is thus also rejected under 35 U.S.C. 112(d) as noted in the above section).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, Yoppolo, and Kakeya as applied to claim 2 above, and further in view of Narukawa et al. (US 5,834,133 A).
Regarding claim 3, modified Kwak teaches the limitations of claim 2 above but fails to teach that to form the contact strip for the electrical contacting of the current collectors, at least one of the contact sections at the ends is folded over.
Narukawa, which is analogous in the art of wound electrode assemblies, teaches a tab which is made by folding the current collector-exposed portion (reads on the uncoated contact section) of the electrode plate (Narukawa C3L25-28). Narukawa teaches that forming the tab (contact strip) by way of folding an uncoated portion of the collector is beneficial to achieve secure electrical connection and easier manufacturing since the tab is integral to the collector (Narukawa C3L29-37). 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the contact section of modified Kwak to form the contact strip by way of folding the collector .

Response to Arguments
Applicant's arguments filed 04 March 2021 have been fully considered but they are not persuasive. 
Claims 1 and 8 are amended to further limit reinforcement of the separator to be by way of z-shaped folding. No arguments were made against the prior art rejections in light of the previous claim language of claims 1 now 8. Examiner has conducted a further search as necessitated by the amended claims' scope.
As explained in the 35 U.S.C. 103 section above, the further limitations of claims 1 and 8 are still rendered obvious by the prior art of record (Kwak and Kakeya in further view of Yoppolo, as previously cited in the rejection of claim 7 within the Office action dated 01/29/2021) and in further view of teaching reference Zhu applied in the new grounds of rejection as necessitated by the amended scope of claims 1 and 8.
Applicant argued (on page 6, within the Remarks submitted with the Amendment filed 03/04/2021) that Yoppolo fails to cure the deficiencies of Kakeya in view of Kwak. Examiner respectfully disagrees, citing the reasons asserted in the obviousness rejection of claims 1, 7, and 8 within the 35 U.S.C. 103 section of this Office action above in view of both Yoppolo and Zhu.
Applicant argued (on pages 5-6, within the Remarks submitted with the Amendment filed 03/04/2021) that the combination of Kakeya with Kwak, and further the combination of Narukawa with modified Kwak, were insufficient to read on limitations of dependent claims 2-6. Examiner respectfully disagrees, citing the reasons asserted in the obviousness rejection of claims 1 over Kwak in view of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721